Citation Nr: 0519838	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-34 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
a right knee condition.  


REMAND

The veteran claims that he sustained a right knee injury 
inservice and, in spite of an intercurrent work related 
injury and subsequent arthroscopic surgery, his right knee 
problems preexisted this work related injury and his current 
right knee problems are primarily the result of the injury in 
service.  

Service medical records show that the veteran sustained an 
injury to the right knee playing basketball in April 1974.  
Diagnosis at that time was knee strain with normal X-ray 
findings.  In May 1974, the veteran was seen for a follow-up 
appointment.  The diagnosis was internal derangement of the 
right knee and he was hospitalized and placed in a Buck's 
traction and a cylinder cast.  He was placed on a physical 
profile showing a diagnosis of torn cartilage, "left knee", 
an apparent error referring actually to the right knee.  He 
was discharged from the hospital with a two week follow-up 
with the orthopedic clinic.  At that time his knee was noted 
to be improved with full extension and pain only over the 
patellar tendon.  There was no tenderness over the knee joint 
and trace effusion.  The impression was no evidence of 
cartilage tear now.  On separation examination later that 
month, the examiner noted the veteran's history of swollen 
right knee due to injury the previous month.  The veteran 
wrote at discharge that he had an accident in the gym 
resulting in 3 days of traction and his knee had never been 
the same.

On filing his claim for service connection for a right knee 
condition in August 2002, the veteran only identified 
treatment during service and VA treatment.  VA treatment 
records in July 2001 identify a work related injury resulting 
in arthroscopic surgery, but do not identify which knee.  He 
was being followed by a workman's compensation doctor.  In 
April 2004, a well-healed right anterior knee scar was noted 
and the assessment was knee arthralgia following a total 
right knee replacement in September 2003.

In a February 2003 statement the veteran wrote that he had 
been treated for a knee condition at the VA for which X-rays 
had been completed prior to his workman's compensation injury 
which occurred in June 2000, and that there should be a 
radiology report dated prior to the injury date that would 
indicate that he had bone spurs and advanced stages of 
arthritis in his knee.

The medical records relating to the veteran's work related 
injury to his right knee and subsequent arthroscopic surgery 
have not been obtained and may be relevant to the veteran's 
claim for service connection for residuals of a right knee 
injury.  These should be obtained and associated with the 
claims file.  Additionally, the Board is unable to determine 
whether there is any link between the injury in service and 
his current right knee condition.  The Court has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
See 38 C.F.R. § 3.159(c)(4)(i) (An examination is required 
where there is a reasonable possibility it may aid in 
substantiating the claim for service connection).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask for the name of the doctor or doctors 
who provided treatment for his work 
related right knee injury in June 2000, 
and the arthroscopic surgery performed in 
September 2003.  After obtaining any 
necessary release, these records should 
be obtained and associated with the 
claims file. 

2.  Thereafter, the RO should provide the 
veteran the appropriate examination to 
identify the veteran's current right knee 
disorder and to determine if there is any 
link with the injury in service.  The 
examiner is asked to review the claims 
file, and to comment on the etiology of 
the right knee disorder.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's right knee disorder is related 
to the injury in service, commenting also 
on the work injury identified by the 
veteran as occurring in June 2000.  The 
examiner must indicate that the claims 
file has been reviewed and should provide 
complete rationale for all conclusions 
reached.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a right knee condition to include all the 
evidence added to the claims file since 
the March 2005 supplemental statement of 
the case (SSOC).  If this results in less 
than a full grant of the benefits sought 
on appeal, another SSOC should be 
prepared, and the case returned to the 
Board in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




